DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (USPGPUB DOCUMENT: 2017/0125530, hereinafter Zhang) in view of Xie (USPGPUB DOCUMENT: 2015/0364378, hereinafter Xie).


Re claim 1 Zhang discloses in Fig 2S & 2T, see portion of modified Fig 2S in office action, a transistor device, comprising:
at least three gate structures(104/108)[0035] including a gate spacer(108)[0035] and a gate electrode (104)[0035] on a substrate(102)[0025];
a source/drain contact(130/114)[0030] between each adjacent pair of the at least three gate structures(104/108)[0035];

a source/drain lead(148)[0037] on each of the source/drain contact(130/114)[0030]s, wherein a portion of the source/drain lead(148)[0037] is on a portion of the gate spacer(108)[0035].

Zhang does not specifically teach a gate contact(150/152)[0037,0038] on each of the gate electrode (104)[0035]s

Xie discloses gate contact on each of the gate electrodes (gate contact structures will all be formed for all of the devices at the same time for three gate structures)[0028]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xie to the teachings of Zhang in order to improve the operating speed and to increase the density for an integrated circuit device as taught by Xie [0005]

Regarding the limitation “wherein a portion of the source/drain lead is on a portion of the gate spacer ". The interpretation of "on" is being interpreted as used to indicate immediate proximity.  This interpretation is being based from a general purpose dictionary (see www.Dictionary.com) is the evidence that's being relied upon to show that it's a reasonable interpretation.  

    PNG
    media_image1.png
    552
    457
    media_image1.png
    Greyscale



Re claim 2 Zhang discloses the transistor device of claim 1, wherein source/drains(130/114)[0030] are in the substrate(102)[0025] (130/114 inward of the substrate and therefore may be interpreted as in 102), and each of the source/drain contact(130/114)[0030]s is on and in electrical contact with one of the source/drains.





Re claim 16 Zhang discloses in Fig 2S & 2T, see portion of modified Fig 2S in office action, a transistor device, comprising:
at least three gate structures(104/108)[0035] including a gate spacer(108)[0035] and a gate electrode (104)[0035] on a substrate(102)[0025]; a source/drain contact(130/114)[0030] between each adjacent pair of the at least three gate structures(104/108)[0035], wherein the gate spacer(108)[0035] of each of the at least three gate structures(104/108)[0035] is between an adjacent source/drain contact(130/114)[0030] and gate electrode (104)[0035];
a gate contact(150/152)[0037,0038] on the gate electrode (104)[0035]s; and
a source/drain lead(148)[0037] on each of the source/drain contact(130/114)[0030]s, wherein the gate contact(150/152)[0037,0038] and source/drain lead(148)[0037]s are staggered (gate contact and source/drain lead are staggered in top view in Fig 2S)[0033].

Zhang does not specifically teach a gate contact(150/152)[0037,0038] on each of the gate electrode (104)[0035]s



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Xie to the teachings of Zhang in order to improve the operating speed and to increase the density for an integrated circuit device as taught by Xie [0005]



Re claim 17 Zhang discloses the transistor device of claim 16, further comprising a source/drain liner(116) on a portion of each source/drain contact(130/114)[0030], and a source/drain cap (149) on each source/drain liner(116).


Claim Objections

Claim 4 (and dependent claims 5-11) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 4 would be allowable based on the following limitation:  further 


Claim 18 (and dependent claims 19-20) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 18 would be allowable based on the following limitation:  further comprising a portion of a lower mask layer between each of the source/drain leads and gate contacts





Allowable Subject Matter
Claims 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 12-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: a gate buffer between a portion of the gate spacer and gate contact for each of the at 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819